This is a petition to the probate court asking that the defendant, as trustee of the trust estate under the will of Egbert C. Tuttle and the decree of the probate court, be ordered to render her final account. From the order of the probate court that she do so an appeal was taken to the county court, where it was found, that under the terms of the will and the probate decree the defendant was entitled to be paid $200.00 per month and the expenses for the upkeep of the Tuttle homestead during her lifetime, or until she marries, and that the will authorizes her to retain sufficient real estate in trust for that purpose, unless the other children of said Egbert C. Tuttle secure *Page 283 
her for that purpose, and that she has never married, and ought not to be made to render her final account or close the trust estate at present. To these findings, and to the judgment of the county court dismissing the petition, the plaintiffs have excepted.
From what is said in our opinion in the case of Berenice R.Tuttle et al. v. William S. Tuttle et al., handed down at this term, ante, page 271, 23 A.2d. 523, it is obvious that the trust estate can not be entirely closed until the death or marriage of said Berenice, unless the other children secure to her the benefits conferred by the said will and the decree of the probate court, and that she ought not to be made to render her final account at present.
The judgment of the County Court is affirmed, and ordered to becertified back to the Probate Court.